


    
 
SPECIAL RETENTION RESTRICTED STOCK UNIT AWARD AGREEMENT
This Agreement is entered into as of June 30, 2015, between Northwest Natural
Gas Company, an Oregon corporation (the “Company”), and ______________
(“Recipient”).
Effective on June 30, 2015, the Organization and Executive Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”)
awarded restricted stock units to Recipient pursuant to Section 6 of the
Company’s Long Term Incentive Plan (the “Plan”). Recipient desires to accept the
award subject to the terms and conditions of this Agreement.
NOW, THEREFORE, the parties agree as follows:
1.
Grant of Restricted Stock Units; Dividend Equivalents. Subject to the terms and
conditions of this Agreement, the Company hereby grants to the Recipient 7,580
restricted stock units (the “RSUs”). The grant of RSUs obligates the Company,
upon vesting in accordance with this Agreement, to deliver to the Recipient one
share of Common Stock of the Company (a “Share”) for each RSU. Upon vesting of
each RSU, the Company also agrees to make a dividend equivalent cash payment
with respect to each vested RSU in an amount equal to the total amount of
dividends paid per share of Company Common Stock for which the dividend record
dates occurred after the date of this Agreement and before the date of delivery
of the underlying Shares. The RSUs are subject to forfeiture as set forth in
Section 2.9 below.



2.Vesting; Forfeiture Restriction.


1.Vesting Schedule. All of the RSUs shall initially be unvested. Subject to
Sections 2.2, 2.3, 2.4, 2.9 and 5.2, the RSUs shall vest as follows:
(a)one-fourth of the RSUs shall vest on March 1, 2016;
(b)an additional one-fourth of the RSUs shall vest on March 1, 2017;
(c)an additional one-fourth of the RSUs shall vest on March 1, 2018; and
(d)the final one-fourth of the RSUs shall vest on March 1, 2019.


2.Effect of Death or Disability. If Recipient’s employment by the Company
terminates because of death or physical disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986 (the “Code”)), all
outstanding RSUs shall immediately vest.


3.CIC Acceleration if Party to a Severance Agreement. If Recipient is a party to
a Change in Control Severance Agreement with the Company, all outstanding RSUs
shall immediately vest if Recipient becomes entitled to a Change in Control
Severance Benefit (as defined below). A “Change in Control Severance Benefit”
means the severance benefit provided for in Recipient’s Change in Control
Severance Agreement with the Company; provided, however, that such severance
benefit is a “Change in Control Severance Benefit” for purposes of this
Agreement only if, under the terms of Recipient’s Change in Control Severance
Agreement, Recipient becomes entitled to the severance benefit (a) after a
change in control of the Company has occurred, (b) because Recipient’s
employment with the Company has been terminated by Recipient for good reason in
accordance with the terms and conditions of the Change in Control Severance
Agreement or by the Company other than for cause, and (c) because Recipient has
satisfied any other conditions or requirements specified in the Change in
Control Severance Agreement and necessary for Recipient to become entitled to
receive the severance benefit. For purposes of this




--------------------------------------------------------------------------------




Section 2.3, the terms “change in control,” “good reason,” “cause” and
“disability” shall have the meanings set forth in Recipient’s Change in Control
Severance Agreement.


4.CIC Acceleration if Not a Party to a Severance Agreement. If Recipient is not
a party to a Change in Control Severance Agreement with the Company, all
outstanding RSUs shall immediately vest if a Change in Control (as defined in
Section 2.5 below) occurs and at any time after the earlier of Shareholder
Approval (as defined in Section 2.6 below), if any, or the Change in Control and
on or before the second anniversary of the Change in Control, (a) Recipient’s
employment is terminated by the Company (or its successor) without Cause (as
defined in Section 2.7 below), or (b) Recipient’s employment is terminated by
Recipient for Good Reason (as defined in Section 2.8 below).


5.Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall mean the occurrence of any of the following events:
(a)    The consummation of:
(1)    any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
(2)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company;
(b)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof; provided,
however, that the term “Incumbent Director” shall also include each new director
elected during such two-year period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office; or
(c)    Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934, other than the Company or any employee benefit plan
sponsored by the Company) shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding Voting Securities.
6.Shareholder Approval. For purposes of this Agreement, “Shareholder Approval”
shall be deemed to have occurred if the shareholders of the Company approve an
agreement entered into by the Company, the consummation of which would result in
the occurrence of a Change in Control.


7.Cause. For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure by Recipient to perform substantially Recipient’s assigned
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness) after a demand for substantial performance is
delivered to Recipient by the Company which specifically identifies the manner
in which Recipient has not substantially performed such duties, (b) willful
commission by Recipient of an act of fraud or dishonesty resulting in economic
or financial injury to the Company, (c)




--------------------------------------------------------------------------------




willful misconduct by Recipient that substantially impairs the Company’s
business or reputation, or (d) willful gross negligence by Recipient in the
performance of his or her duties.


8.Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence after Shareholder Approval, if applicable, or the Change in Control,
of any of the following circumstances, but only if (x) Recipient gives notice to
the Company of Recipient’s intent to terminate employment for Good Reason within
30 days after the later of (1) notice to Recipient of such circumstances, or (2)
the Change in Control, and (y) such circumstances are not fully corrected by the
Company within 90 days after Recipient’s notice:


(a)the assignment to Recipient of a different title, job or responsibilities
that results in a decrease in the level of Recipient’s responsibility; provided
that Good Reason shall not exist if Recipient continues to have the same or a
greater general level of responsibility for the former Company operations after
the Change in Control as Recipient had prior to the Change in Control even
though such responsibilities have necessarily changed due to the former Company
operations becoming a subsidiary or division of the surviving company;


(b)a reduction by the Company in Recipient’s base salary as in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control;


(c)the failure by the Company to continue in effect any employee benefit or
incentive plan in which Recipient is participating immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control (or
plans providing Recipient with at least substantially similar benefits) other
than as a result of the normal expiration of any such plan in accordance with
its terms as in effect immediately prior to the earlier of Shareholder Approval,
if applicable, or the Change in Control, or the taking of any action, or the
failure to act, by the Company which would adversely affect Recipient’s
continued participation in any of such plans on at least as favorable a basis to
Recipient as is the case immediately prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control or which would materially
reduce Recipient’s benefits in the future under any of such plans or deprive
Recipient of any material benefit enjoyed by Recipient immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control;


(d)the failure by the Company to provide and credit Recipient with the number of
paid vacation days to which Recipient is then entitled in accordance with the
Company’s normal vacation policy as in effect immediately prior to the earlier
of Shareholder Approval, if applicable, or the Change in Control; or


(e)the Company’s requiring Recipient to be based more than 30 miles from where
Recipient’s office is located immediately prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control except for required travel on
the Company’s business to an extent substantially consistent with the business
travel obligations which Recipient undertook on behalf of the Company prior to
the earlier of Shareholder Approval, if applicable, or the Change in Control.


9.Forfeiture; Possible Restoration. If Recipient ceases to be employed by the
Company for any reason or for no reason, with or without cause, other than
because of death or physical disability (within the meaning of Section 22(e)(3)
of the Code), any RSUs that did not vest pursuant to this Section 2 or Section
5.2 at or prior to the time of such termination of employment shall be forfeited
to the Company; provided, however, that if Recipient’s employment is terminated
by the Company without Cause or by the Recipient for Good Reason after
Shareholder Approval but before a Change in Control,




--------------------------------------------------------------------------------




any RSUs that are forfeited under this sentence shall be restored to the
Recipient and vested if a Change in Control subsequently occurs within two
years.


3.Delivery. Subject to applicable tax withholding, on a date (a “Payment Date”)
as soon as practicable after any of the RSUs become vested, the Company shall
deliver to Recipient (a) the number of Shares underlying the RSUs that vested
(rounded down to the nearest whole share), and (b) the dividend equivalent cash
payment determined under Section 1 with respect to the number of Shares that are
delivered. Notwithstanding the terms of the Company’s Deferred Compensation Plan
for Directors and Executives (the “DCP”), the Shares and dividend equivalent
cash payment payable pursuant to this Agreement shall not be eligible for
deferral under the DCP.


4.Tax Withholding.


1.Recipient acknowledges that, on any Payment Date when Shares are delivered to
Recipient, the Value (as defined below) on that date of the Shares so delivered
(as well as the amount of the related dividend equivalent cash payment) will be
treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the required withholding amount, the Company shall
first withhold all or part of the dividend equivalent cash payment, and if that
is insufficient, the Company shall withhold the number of Shares having a Value
equal to the remaining withholding amount. For purposes of this Section 4, the
“Value” of a Share shall be equal to the closing market price for Company Common
Stock on the last trading day preceding the Payment Date.


2.Notwithstanding the foregoing, Recipient may elect not to have Shares withheld
to cover taxes by giving notice to the Company in writing prior to the Payment
Date, in which case the Shares shall be issued or acquired in Recipient’s name
on the Payment Date thereby triggering the tax consequences, but the Company
shall retain the certificate for the Shares as security until Recipient shall
have paid to the Company in cash any required tax withholding not covered by
withholding of the dividend equivalent cash payment.


5.Sale of the Company. If there shall occur a merger, consolidation or plan of
exchange involving the Company pursuant to which the outstanding shares of
Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then either:


1.the unvested RSUs shall be converted into restricted stock units for stock of
the surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares subject thereto to be conclusively determined by the
Committee, taking into account the relative values of the companies involved in
the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by the former holders of the
Company’s Common Stock following the applicable transaction, and disregarding
fractional shares; or


2.all of the unvested RSUs shall immediately vest and the underlying Shares and
related dividend equivalent cash payment shall be delivered simultaneously with
the closing of the applicable transaction such that Recipient will participate
as a shareholder in receiving proceeds from such transaction with respect to
those Shares.




--------------------------------------------------------------------------------




6.Changes in Capital Structure.


1.If, prior to the full vesting of all of the RSUs granted under this Agreement,
the outstanding Common Stock of the Company is increased or decreased or changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of any stock split, combination of shares or dividend
payable in shares, recapitalization or reclassification, appropriate adjustment
shall be made by the Committee in the number and kind of shares subject to the
unvested RSUs so that Recipient’s proportionate interest before and after the
occurrence of the event is maintained. Notwithstanding the foregoing, the
Committee shall have no obligation to effect any adjustment that would or might
result in the issuance of fractional shares, and any fractional shares resulting
from any adjustment may be disregarded or provided for in any manner determined
by the Committee. Any such adjustments made by the Committee shall be
conclusive.


2.If the outstanding Common Stock of the Company is hereafter converted into or
exchanged for all of the outstanding Common Stock of a corporation (the “Parent
Successor”) as part of a transaction (the “Transaction”) in which the Company
becomes a wholly-owned subsidiary of Parent Successor, then (a) the obligations
under this Agreement shall be assumed by Parent Successor and references in this
Agreement to the Company shall thereafter generally be deemed to refer to Parent
Successor, (b) Common Stock of Parent Successor shall be issued in lieu of
Common Stock of the Company under this Agreement, (c) employment by the Company
for purposes of Section 2 of this Agreement shall include employment by either
the Company or Parent Successor, and (d) the dividend equivalent cash payments
under this Agreement shall be based on dividends paid on the Common Stock of the
Company prior to the Transaction and Parent Successor after the Transaction.


7.Recoupment On Misconduct.


1.If the Committee determines that Recipient engaged in any Misconduct (as
defined below) after the date of this Agreement and prior to a sale of any of
the Shares (the “Tainted Shares”), and this determination is made before a
Change in Control and within three years after the vesting of the Tainted
Shares, Recipient shall repay to the Company the Excess Proceeds (as defined
below). The Committee may, in its sole discretion, reduce the amount of Excess
Proceeds to be repaid by Recipient to take into account the tax consequences of
such repayment or any other factors. The return of Excess Proceeds is in
addition to and separate from any other relief available to the Company due to
Recipient’s Misconduct.


2.“Misconduct” shall mean (a) willful commission of an act of fraud or
dishonesty resulting in economic or financial injury to the Company, (b) willful
misconduct that substantially impairs the Company’s business or reputation, or
(c) willful gross negligence in the performance of the person’s duties;
provided, however, that such acts shall only constitute Misconduct if the
Committee determines that such acts contributed to an obligation to restate the
Company’s financial statements for any quarter or year or otherwise had (or will
have when publicly disclosed) an adverse impact on the market price of the
Company Common Stock.


3.“Excess Proceeds” shall mean the excess of (a) the actual aggregate sales
proceeds from Recipient’s sales of Tainted Shares, over (b) the aggregate sales
proceeds Recipient would have received from sales of Tainted Shares at a price
per share determined appropriate by the Committee in its discretion to reflect
what the market price of the Company Common Stock would have been if the
restatement had occurred or other Misconduct had been disclosed prior to such
sales.






--------------------------------------------------------------------------------




4.The Company may seek direct repayment from Recipient of any Excess Proceeds
and may, to the extent permitted by applicable law, offset such amount against
any compensation or other amounts owed by the Company to Recipient. In
particular, such amount may be recovered by offset against the after-tax
proceeds of deferred compensation payouts under the DCP, the Company’s Executive
Supplemental Retirement Income Plan or the Company’s Supplemental Executive
Retirement Plan at the times such deferred compensation payouts occur under the
terms of those plans. Amounts that remain unpaid for more than 60 days after
demand by the Company shall accrue interest at the rate used from time to time
for crediting interest under the DCP.


8.Approvals. The issuance by the Company of authorized and unissued shares or
reacquired shares under this Agreement is subject to the approval of the Oregon
Public Utility Commission and the Washington Utilities and Transportation
Commission, but no such approvals shall be required for the purchase of shares
on the open market for delivery to Recipient in satisfaction of its obligations
under this Agreement. The obligations of the Company under this Agreement are
otherwise subject to the approval of state and federal authorities or agencies
with jurisdiction in the matter. The Company will use its best efforts to take
steps required by state or federal law or applicable regulations, including
rules and regulations of the Securities and Exchange Commission and any stock
exchange on which the Company’s shares may then be listed, in connection with
the award under this Agreement. The foregoing notwithstanding, the Company shall
not be obligated to issue or deliver Common Stock under this Agreement if such
issuance or delivery would violate applicable state or federal law.


9.No Right to Employment. Nothing contained in this Agreement shall confer upon
Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.


10.Miscellaneous.


1.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subjects hereof and may be amended only by
written agreement between the Company and Recipient.


2.Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Recipient at the address of Recipient in the Company’s records, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party.


3.Assignment; Rights and Benefits. Recipient shall not assign this Agreement or
any rights hereunder to any other party or parties without the prior written
consent of the Company. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient’s
heirs, executors, administrators, successors and assigns.


4.Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.






--------------------------------------------------------------------------------




5.Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.


6.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NORTHWEST NATURAL GAS COMPANY


By    __________________________________________    


Title    President and Chief Executive Officer    




_________________________________________________




    






